Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable because the prior art of record fails to teach or suggest a balance weight and control surface assembly for an aircraft comprising: a control surface including a leading edge and a trailing edge, wherein the control surface pivots about a spanwise hinge line, and the leading edge includes a first frontal portion and a second frontal portion spaced from the first frontal portion along a spanwise direction of the control surface; and a balance weight mounted to the first frontal portion of the leading edge of the control surface, wherein an exposed curved surface of the balance weight is aligned, along the spanwise direction of the control surface, with an exposed curved surface of the second frontal portion of the leading edge of the control surface, and wherein the balance weight is a separable component from the control surface.
Claim 10 is allowable because the prior art of record fails to teach or suggest stabilizer of an aircraft comprising: a leading edge; a torsion box attached to and rearward of the leading edge, wherein a rear portion of the torsion box include an upper and lower trailing edges; a control surface including leading edge and a trailing edge and mounted to the rear portion of the torsion box, wherein the control surface pivots about a spanwise hinge line of the stabilizer and the leading edge of the control surface is between the upper and lower trailing edges of the torsion box, wherein the leading edge of the control surface includes a first frontal portion and a second frontal portion extending forward of the first frontal portion;  and a balance weight releasably mounted to the first frontal portion of the leading edge of the control surface and positioned between the upper and lower trailing edges of the torsion box, wherein 
The best prior art of record is Cruikshank (GB 623321)which does teach a balance weight and control surface assembly for an aircraft comprising: a control surface including a leading edge and a trailing edge, wherein the control surface pivots about a spanwise hinge line, and the leading edge includes a first frontal portion; and a balance weight mounted to the first frontal portion of the leading edge of the control surface, and wherein the balance weight is a separable component from the control surface.  But Cruikshank does not teach a second frontal portion spaced from the first frontal portion along a spanwise direction of the control surface, wherein an exposed curved surface of the balance weight is aligned, along the spanwise direction of the control surface, with an exposed curved surface of the second frontal portion of the leading edge of the control surface.  Instead, Cruikshank teaches that the balance weight runs the entire length of the leading edge which prevents it from having a second frontal portion.
Another prior art of record is Baker (PGPub #2008/0149762) which does teach a balance weight and control surface assembly for an aircraft comprising: a control surface including a leading edge and a trailing edge, wherein the control surface pivots about a spanwise hinge line, and the leading edge includes a first frontal portion and a second frontal portion spaced from the first frontal portion along a spanwise direction of the control surface; and a balance weight mounted to the first frontal portion of the leading edge of the control surface, and wherein the balance weight is a separable component from the control surface.  But, Baker does not teach wherein an exposed curved surface of the balance weight is aligned, along the spanwise direction of the control surface, with an exposed curved surface of the second frontal portion of the leading edge of the control surface.  Instead Baker states that the balance weight is placed underneath the skin and as a result the it is not exposed.
Neither of these references teach an exposed curved surface of the balance weight is aligned, along the spanwise direction of the control surface, with an exposed curved surface of the second frontal portion of the leading edge of the control surface and it would not have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify either of these references to teach this limitation without the use of hindsight reconstruction because they both teach alternatives to this limitation with Cruikshank teaching that the entire leading edge is made of the weight and Baker teaches that the weight has to be enclosed by the skin.
Claims 2-9, and 11-20 are allowable due to their respective dependence on allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647